Exhibit 10.3

 

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 1, dated as of February 21, 2013 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE
SERVICING, INC. (the “Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC
MORTGAGE HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of September 21, 2012 (the “Existing Master
Repurchase Agreement”; and as further amended by this Amendment, the “Master
Repurchase Agreement”), and the related Pricing Side Letter, dated as of
September 21, 2012.  The Guarantors are parties to that certain Guaranty (the
“Guaranty”), dated as of September 21, 2012, as the same may be further amended
from time to time.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Master Repurchase
Agreement.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Master Repurchase Agreement be
amended to reflect certain agreed upon revisions to the terms of the Existing
Master Repurchase Agreement.  As a condition precedent to amending the Existing
Master Repurchase Agreement, the Buyer has required the Guarantors to ratify and
affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Master Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Master Repurchase Agreement is hereby amended by deleting the definition of “MSR
Valuation” in its entirety and replacing it with the following:

 

“MSR Valuation” shall mean the lesser of (i) the value of the mortgage servicing
rights owned by the Seller as set forth in the Seller’s most recent balance
sheet as determined by the Seller as of such date in accordance with generally
accepted accounting principles, (ii) the Buyer’s valuation of such mortgage
servicing rights as determined by the Buyer in its good faith discretion, or
(iii) a Third Party Evaluator’s valuation of such mortgage servicing rights as
determined by such Third Party Evaluator; provided, that to the extend such
Third Party Evaluator expresses the related valuation as a range of values, the
MSR Valuation shall be deemed to be the lowest value assigned in such range.

 

SECTION 2.                            Reports.  Section 17(b)(5) of the Existing
Master Repurchase Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

 

(5)                                 Seller shall provide the market value
analysis for the MSR Valuation as determined (i) internally for each monthly
fiscal period and (ii) by a Third

 

--------------------------------------------------------------------------------


 

Party Evaluator for each quarterly fiscal period, in all instances as more
particularly set forth in the Officer’s Compliance Certificate delivered
pursuant to Section 17.b (3);

 

SECTION 3.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

3.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
the Guarantors and duly authorized officers of the Buyer and the Seller; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 4.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 5.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Master Repurchase Agreement
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and the execution of this Amendment by the Buyer.

 

SECTION 6.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 7.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 8.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 9.                            Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Master Repurchase Agreement, as amended hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Master Repurchase Agreement
to be duly executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

Impac Mortgage Holdings, Inc, as a Guarantor

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

Integrated Real Estate Service Corp., as a Guarantor

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

--------------------------------------------------------------------------------

 